Opinion issued August 2, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00428-CV
                           ———————————
                     REYNALDO MORALES, Appellant
                                        V.
      TRAVELERS INDEMNITY CO. OF CONNECTICUT, Appellee


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-54065


                          MEMORANDUM OPINION

      Reynaldo Morales attempts to appeal a dismissal order that he says was signed

on January 11, 2016. We dismiss the appeal for lack of jurisdiction.

      On May 19, 2016, Morales filed his notice of appeal, contending he was

appealing an order dismissing the case under Texas Rule of Civil Procedure 165a.
Contrary to Rule 25.1(d)(2), the notice does not state the date of the judgment or

order Morales is appealing. TEX. R. APP. P. 25.1(d)(2). The final judgment in this

cause was signed in March 2014 and was appealed to this Court. See Morales v.

Travelers Indem. Co., No. 01–14–00429–CV, 2014 WL 7340374, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 18, 2014, pet. denied) (mem. op.), cert. denied, 130
S. Ct. 485 (2015). Our opinion, affirming the trial court’s judgment, issued on

December 18, 2014. See id. Mandate issued on June 5, 2015.

       On June 10, 2016, Travelers requested that we dismiss this appeal and

enclosed an order signed by the trial court on April 21, 2016. The April 21 order

states that Morales appealed the March 20, 2014 judgment, the First Court of

Appeals affirmed the judgment on December 18, 2014, and mandate issued in June

2015. Accordingly, the trial court observed that its judgment is final for all purposes

and it has no authority to consider or rule on any further motions.1 The trial court,

therefore, declined to rule on any motions filed after mandate issued. Given the time

of filing, it appears that Morales appeals this order.



1
        “When an appellate court affirms a trial court’s judgment or renders the judgment that the
trial court should have rendered, that judgment becomes the judgment of both courts.” Denton
Cnty. v. Tarrant Cnty., 139 S.W.3d 22, 23 (Tex. App.—Fort Worth 2004, pet. denied). After
mandate issues, the trial court has no jurisdiction to review or interpret the appellate court’s
judgment, but must carry out the mandate. See id.; see also TEX. R. APP. P. 51.1(b) (once mandate
issues, trial court must enforce appellate court judgment). The trial court does not have authority
to issue an order that exceeds the mandate. See Beeler v. Fuqua, No. 09–07–358–CV, 2007 WL
2962799, at * 1 (Tex. App.—Beaumont Oct. 11, 2007, pet. denied) (mem. op.).


                                                2
       On June 14, 2016, we issued a notice that this appeal was subject to dismissal

for lack of jurisdiction2 and requested a response by June 24, 2016, showing that we

had jurisdiction. Morales filed a response to Travelers’ request and a brief that

asserted this Court has jurisdiction. In these two responses, Morales merely asserts

facts and does not establish that this Court has jurisdiction.

       Accordingly, we dismiss this appeal for lack of jurisdiction. TEX. R. APP. P.

43.2(f). All pending motions are dismissed as moot.

                                      PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.




2
       Generally, no appeal may be taken from a post-judgment order that is not inconsistent
with, and does not materially change, the original judgment. See Beeler, 2007 WL 2962799, at *1
(citing Pope v. Gaffney, No. 04–05–00413–CV, 2006 WL 1684661, at *2 (Tex. App.—San
Antonio Jun. 21, 2006, pet. denied) (mem. op.).
                                              3